This cause came on to be heard upon a motion of attorneys for the appellees to vacate and set aside supersedeas order granted in this cause by the circuit judge, January 2, 1941, on the ground that the said order was void. The said order was invalid, Johnson v. Turner, et al., 44 Fla. 244, 33 So. 238, and the motion is, therefore, granted.
Counsel for appellant made a motion that the matter be stayed.
It appears that the chief justice of this court signed an order on September 18, 1941 (reciting that "a *Page 422 
petition for a supersedeas and stay for a reasonable time not exceeding the statutory ninety days allowed by law to enable the appellant to apply for and to obtain a writ of certiorari from the Supreme Court of the United States" had been presented by appellant), staying the mandate of this court until its further order upon the appellant furnishing a bond in the sum of five hundred dollars conditioned to answer the appellees for damages if the appellant failed to make the application to the Supreme Court of the United States for certiorari within the time allowed, or failed to secure an order granting his application for certiorari.
In these circumstances, the mandate being stayed and the appellees being protected by the said bond, it seems just that this Court stay all proceedings in the lower court until the Supreme Court of the United States acts upon the said petition for certiorari or until further order of this Court. It is so ordered.
At Tallahassee, Florida, the 28th day of October, 1941.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.